798 F.2d 1414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anderson HOOD, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant-Appellee,Robert Atherton, Sargent Lammers, Defendants.
No. 86-1295.
United States Court of Appeals, Sixth Circuit.
July 18, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
On February 12, 1986, appellant filed a civil rights complaint pursuant to 42 U.S.C. Sec. 1983 in which he named the Michigan Department of Corrections, Robert Atherton and Sargent Lammers as defendants.  On March 17, 1986, the district court entered an order dismissing the Michigan Department of Corrections as a defendant pursuant to 28 U.S.C. Sec. 1915(d).  The order directed that the remaining defendants be served with the complaint.  Appellant filed a notice of appeal on March 26, 1986.  The order from which appellant attempts to appeal is a non-appealable order because it disposes of fewer than all the parties.  Rule 54(b), Federal Rules of Civil Procedure;  Gillis v. Dep't of Health and Human Services, 759 F.2d 565 (6th Cir. 1985); Solomon v. Aetna Life Ins. Co., 782 F.2d 58 (6th Cir. 1986).


2
It is ORDERED that this appeal be and hereby is dismissed.